DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 4/8/2020.
Claims 1-10 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f).

Claim Objections
Claims 1, 4-7 and 9-10 are objected to because of the following informalities:
“the execution of software application” at lines 1-2 of Claim 1 should be “execution of software application”.
“the execution of a current set of software application(s)” at line 6 of Claim 1 should be “execution of a current set of software application(s)” (Note: there are other similar objections at Claims 1, 4-7 and 9-10).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 8, the meaning of whole Claim 8 is not clear.  It is not clear the relationship between “a computer” at line 2 of Claim 8 and “an electronic implementing device” at line 4 of Claim 1. At Claim 1, the claim claims the electronic implementing device to perform the claimed method; at Claim 8, the claim also claims the computer to perform the claimed method. It is not clear whether such electronic implementing device and such computer are a same device or different device. For the purpose of examination, the computer from Claim 8 is same device as the electronic implementing device from Claim 1.

Regarding to Claim 10, similar as Claim 8, it is not clear that the relationship between “an electronic device” at line 5 of Claim 10 and “an electronic device” at line 1 of Claim 9 (if they are same device and Claim 10 depends on Claim 9, then “an electronic device” at line 5 of Claim 10 should be “the electronic device”). In addition, it is not clear that the relationships between “a platforms” at line 3 of Claim 10 and “a platform” at line 2 of Claim 9 and between “a multicore processor” at line 4 of Claim 10 and “a multicore processor” at line 2 of Claim 9. For the purpose of examination, examiner interprets the similar termed components from Claim 10 are same component as the corresponding component from Claim 9 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zaarur et al. (US PGPUB 20130061237 A1, hereafter Zaarur) in view of Blaine et al. (US Patent 9830187 B1, hereafter Blaine) and Jachiet (US PGPUB 20120110301 A1).

Regarding to Claim 1, Jokinen discloses: A method for implementing a partitioning during the execution of software applications on a platform comprising a multicore processor having several separate cores (see Fig. 3, [0007] and Claim 15),
the implementing method being implemented by an electronic implementing device and comprising the following step (see Fig. 3, [0007] and Claim 15):
- switching between the execution of a current set of software application(s) on a plurality of cores and the execution of a subsequent set of software application(s) on the plurality of cores (see Fig. 3, [0007] and Claim 15; “switch, at one of the potential switch points, execution of the task from the first software of the first core to the second software of the second core”), 
Jokinen does not disclose:
the context switching is carried out in a synchronous manner on said plurality of cores;
the step of synchronous multicore switching including one or more actions among a first group of actions consisting of:

+ purging all memory resource(s) associated with the current set of software application(s).
However, Blaine discloses: context switch performed in a multicore device is carried out in a synchronous manner on said plurality of cores (see lines 59-62 of col. 14 and lines 29-31 of col. 16; “the default set of recommended processor cores is be subsequently replaced by an updated set of recommended cores, for example, during a subsequent context switch event” and “the set of recommended cores may be communicated synchronously with a context switch event”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the context switch of first and second applications on the multicore device from Jokinen by including synchronizing between multiple cores in the context switch on multicore device from Blaine, since it would provide a mechanism of communicating each of the cores at same state (see lines 29-31 of col. 16 from Blaine). 
Furthermore, Jachiet discloses: step performed in a context switching including one or more actions among a first group of actions consisting of: + waiting, synchronized over the plurality of cores, for uninterruptible process(es) of the current set of software application(s) to finish running; + purging all memory resource(s) associated with the current set of process(es) to be switched out (see [0079]; “to purge from cache memory the software entities of the first process and thus to leave the cache memory free for the software entities of the second process”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of context switching of first and second 
Note: the limitation related to waiting and purging is Markush type of limitations under BRI, only one species of such limitation needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. 

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Jokinen, Blaine and Jachiet discloses: wherein the step of synchronous multicore switching is performed synchronously over all of the cores of the processor (see lines 59-62 of col. 14 and lines 29-31 of col. 16 from Blaine; “the default set of recommended processor cores is be subsequently replaced by an updated set of recommended cores, for example, during a subsequent context switch event” and “the set of recommended cores may be communicated synchronously with a context switch event”. When the recommended cores include all of the cores of the processor in the multicore device, the step of synchronous multicore switching is performed synchronously over all of the cores of the processor).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Jokinen, Blaine and Jachiet discloses: wherein the step of synchronous multicore switching further includes one or more actions among a second group of actions consisting of: + resetting input(s)-output(s) associated with the subsequent set of software application(s); + 

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Jokinen, Blaine and Jachiet discloses: wherein the platform hosts a single operating system for all of the cores and/or or an operating system for each core (see Fig. 3, [0041]-[0042] and [0044] from Zaarur; “Each of these operating systems may be different from the others or configured for execution by a particular core” and “Stack architecture 308 includes OS-1 302 configured for execution by core-1 202, core-2 204, and core-3 206”).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Jokinen, Blaine and Jachiet discloses: A non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out a method according to claim 1 (see the rejection of claim 1 and also see lines 25-34 of col. 4, lines 19-23 of col. 19 from Blaine; “the techniques may be carried out in a data processing system in response to its processor executing a sequence of instructions contained in a storage medium, such as embody a non-transitory machine-readable storage medium”).

Regarding to Claim 9, Claim 9 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zaarur et al. (US PGPUB 20130061237 A1, hereafter Zaarur) in view of Blaine et al. (US Patent 9830187 B1, hereafter Blaine) and Jachiet (US PGPUB 20120110301 A1) and further in view of Gootherts et al. (US PGPUB 20060271938 A1, hereafter Gootherts).

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Zaarur, Blaine and Jachiet does not disclose: wherein the step of synchronous multicore switching includes all of the actions of the first group of actions.
However, Gootherts discloses: a method of performing context switching process comprising: waiting, for uninterruptible process(es) of the process to be switched out at the context switch process to finish running (see [0024]-[0025]; “This deferral of an involuntary context switch allows the thread 106 to complete the critical operation before being switched out”. Waiting for the completion of the critical operation, i.e., uninterruptible process(es), of the thread to be switched out at a context switch process).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of context switching of first and second applications on the multicore device from the combination of Jokinen, Blaine and Jachiet by including method of allowing critical operation of a task/thread to be switched out at a context switch process to be completed before actually switching out the task/thread from Gootherts, and thus the combination of Jokinen, Blaine, Jachiet and Gootherts discloses the missing limitations from the combination of Jokinen, Blaine and Jachiet (note: Gootherts itself may not actually discuss performing action of waiting, synchronized over the plurality of cores, for uninterruptible process(es) of the current set of software application(s) to finish running; however the .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zaarur et al. (US PGPUB 20130061237 A1, hereafter Zaarur) in view of Blaine et al. (US Patent 9830187 B1, hereafter Blaine) and Jachiet (US PGPUB 20120110301 A1) and further in view of Jokinen et al. (US PGPUB 20150268985 A1, hereafter Jokinen).

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of Jokinen, Blaine and Jachiet does not disclose: wherein the method further comprises the following step:
- switching between the running of a first software application and the running of a second software application on a same core, during the running of a given set of software application(s).
However, Jokinen discloses: a multicore device not only performs context switch process to switch tasks from one core to another but also performs context switch process to switch tasks on same core during running the tasks (see [0018]).


Regarding to Claim 6, the rejection of Claim 5 is incorporated and further the combination of Jokinen, Blaine, Jachiet and Jokinen discloses: wherein the step of switching on a same core includes one or more actions among the group consisting of: + waiting for uninterruptible process(es) of the first software application to finish running; + purging memory resource(s) of the core, including the corresponding private cache(s); + saving the context of the first software application; and + restoring the context of the second software application (see [0084]-[0085] from Zaarur and [0079] from Jachiet; “transferring state information associated with execution of the task from buffers or other memory structures” and “to purge from cache memory the software entities of the first process and thus to leave the cache memory free for the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zaarur et al. (US PGPUB 20130061237 A1, hereafter Zaarur) in view of Blaine et al. (US Patent 9830187 B1, hereafter Blaine) and Jachiet (US PGPUB 20120110301 A1) and further in view of Reynolds et al. (US PGPUB 20020104043 A1, hereafter Reynolds).

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further the combination of Jokinen, Blaine and Jachiet discloses: An electronic system, comprising:
- a memory able to store [avionics] software applications (see Fig. 1 and [0026] from Jokinen);
- a platform able to execute each software application, the platform comprising a multicore processor having several separate cores (see Figs. 1, 3, [0007], [0024] and [0026] from Jokinen); and
- an electronic device for implementing a partitioning during the running of software applications on the platform, the electronic implementation device being according to claim 9 (see rejection of Claim 9).

However, Reynolds discloses: a memory of a device that performs context switch process able to store avionics software applications (see [0018] and [0020]; “main system memory 106 is a partitioned RAM memory having "n" partitions of either a physical or logical nature. Each partition contains an independent proprietary avionics software program” and “The partitions of main system memory 106 are executed by main system microprocessor 102 in a context switching arrangement …. When a partition is switched into context”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the software programs of the computer device performs context switch process from the combination of Jokinen, Blaine and Jachiet by including avionics software applications of a computer device performs context switch process from Reynolds, and thus the combination of Jokinen, Blaine, Jachiet and Reynolds discloses the missing limitations from the combination of Jokinen, Blaine and Jachiet, since it is well-known and understood that a computer device containing avionics software applications can also perform context switch process (see [0018] and [0020] from Reynolds).
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Foo (US PGPUB 20140331029 A1) discloses: the execution being synchronous for the multiple threads performed context switch process on the plurality of data processing cores (see Claim 4).
Vestal et al. (US PGPUB 20100199280 A1) discloses: context swaps performed at a multicore avionics computer device having avionics software applications (see Fig. 1, [0001]-[0002], [0018], [0037] and [0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196